204 F.3d 680 (6th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.JOHNNY E. GATEWOOD, Defendant-Appellant.
No. 98-5138
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
October 28, 1999

Before: MARTIN, Chief Judge; KEITH, MERRITT, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, and GILMAN, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellant file a supplemental brief not later than Monday, December 20, 1999, and the appellee file a supplemental brief not later than Monday, February 7, 2000.


5
The Clerk will schedule this case for argument as directed by the court.